Citation Nr: 1600990	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 7, 1967 to November 27, 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim of service connection for a left knee disability.  After remanding the claim for additional development in June 2011 and in June 2012, the Board determined in April 2013 that new and material evidence had been received to reopen the claim and remanded it for additional development.  The claim was again before the Board in October 2013 and March 2014 for additional development.  The claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that the Veteran's left knee disability pre-existed service.

2.  The medical evidence does not clearly and unmistakably show that the Veteran's left knee disability was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  An opinion was obtained in August 2015 from a Veterans Health Administration (VHA) orthopedist, who provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

The Veteran is seeking service connection for a left knee disability.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

April 1964 treatment records show that the Veteran fractured his left femur.  The service treatment records show that at the August 1967 enlistment examination there were no abnormalities related to the left knee.  In October 1967 the Veteran complained of soreness in his left knee with exercise and said that he had broken the knee three years before.  A November 1967 podiatry treatment notes indicates that the Veteran had a deformity of the left knee as a result of an old fracture.  A November 1967 medical board proceeding found that the Veteran had a marked varus deformity of the left knee that existed prior to service and was not aggravated by active duty.

Post-service private treatment records show that in October 1996 the Veteran complained of limited flexion of the left knee beginning about a year earlier.  An MRI showed osteochondromatosis with a large loose body, almost total fragmentation of the medial meniscus, advanced joint space cartilaginous loss, a healed fracture of the distal femoral shaft in the supracondylar region, and a possible anterior cruciate tear.  At January 1997 private treatment the Veteran complained of left knee pain with jogging, but denied any significant limitation with walking.  He had been unable to squat or kneel for 30 years.  The Veteran was diagnosed with degenerative arthritis, left knee, with significant varus deformity.

The Veteran wrote in April 2003 that he could not bend the left knee all the way back when he entered service.  Basic training put a lot of stress on the left leg and he was put in a special group because of not being able to keep up.  This meant that he had to do more training, which included carrying heavy packs, and was painful.  

A March 2008 letter from a VA treating doctor states that an x-ray showed an old fracture and some arthritis in the knee.  The radiology report indicates a significant contour deformity of the distal femoral shaft, likely on the basis of old trauma.  April 2009 VA treatment records state the Veteran had had continued left knee pain since the 1964 fracture.  He was treated with NSAIDs, injections, and a cane, but the knee pain persisted.  At August 2010 treatment the Veteran reported injuring the left knee before service and reinjuring it doing maneuvers during service.  X-rays showed posttraumatic deformity of the knee.  At December 2010 treatment it was noted that the Veteran's left knee had an abnormal angle due to previous injuries with a poor setting and healing.  In October 2013 he underwent a total left knee replacement.

In May 2013 the Veteran had a VA examination with an orthopedist.  The examiner opined that the Veteran had degenerative joint disease of the left knee that was secondary to the residuals of the femur fracture.  There was no evidence that the left knee condition was aggravated in service because the condition was recognized soon after he joined and the medical board separated him about three months later.  He had good function after service and drove trucks as recently as two weeks before.  

In a November 2013 supplemental opinion, the examiner opined that the condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  It was noted that the Veteran clearly had a pre-existing condition and that the physical activity required in service undoubtedly aggravated the left knee and leg.  The examiner did not feel that the aggravation persisted because until two weeks before the examination the Veteran had worked as a truck driver.  He stopped working because he could not use the pedals with his left knee.  Thus, the left knee was functional for at least 30 years after separation from service.

In May 2014 a VA endocrinologist reviewed the record and opined that the left knee disability clearly and unmistakable existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner felt that the short time frame from the complaints of soreness to discharge with the removal from training and no definable in-service injury showed a lack of worsening of the knee/distal femur condition that substantially aggravated the condition.  The Board subsequently noted that this opinion was insufficient because the Board had previously specifically requested an opinion from an orthopedic specialist.  

In September 2014, a VA examiner reviewed the record and opined that the left knee disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was that there was no evidence that the condition was aggravated in service because the condition was recognized soon after the Veteran joined the military and a medical board proceeding separated him three months later.  The Veteran had good function after he left service and drove trucks until two weeks before the May 2013 examination.  Therefore, the only change since May 2013 had been the left knee replacement with good result, and the examiner's opinion thus remained unchanged.  The opinion cannot be given probative value because the rationale did not include discussion of the in-service treatment or the post-service treatment records indicating that current symptomatology could be related to the 1964 fracture.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

In June 2009, a VA orthopedic physician reviewed the record and noted that the Veteran was 16 when he fractured the left femur in April 1964.  The fracture was located in the left distal femur.  Most males have closed the distal epiphysis by the age of 16, although closure may be delayed.  If an arrest in growth occurred due to the fracture, the deformity would have been slight and not recognized by most examiners because it would have occurred close to the normal time of physeal closure.  There may have been some residual deformity due to loss of reduction in the cast.  The resultant deformity was more likely than not slight and would require decades to cause knee osteoarthritis.  Three months of active duty did not cause or affect the left knee arthritis.  The Veteran's osteoarthritis was not caused or aggravated by his military service.

In an August 2015 addendum to the opinion, the VHA physician wrote that a growth arrest occurred as a result of the April 1964 injury.  The VHA specialist explained that a growth arrest so close to normal physeal closure causes a small malalignment to the knee and would not cause any noticeable effect for decades.  He stated that the knee would, however, many years later develop arthritis due to the lower extremity malalignment, as happened to the Veteran, who developed left knee osteoarthritis in 1996.  The three months of active duty did not cause the later osteoarthritis, which developed over many years due to long term malalignment.  The VHA expert explained that the Veteran's military service did not influence the natural history of his preexisting knee status or ultimate outcome.  In sum, he concluded that the preexisting knee condition was not accelerated, increased, or aggravated by military service.

In reviewing the claim, the Board notes that there were not any findings related to the left leg at the August 1967 entrance examination.  Therefore, a left leg or knee disability was not noted at entry to service.  The evidence, including the November 1967 medical board proceeding during active service and the August 2015 VHA physician's statement, show that the left leg disability clearly and unmistakably existed prior to service.  However, the evidence also clearly and unmistakably shows that the disability was not aggravated by service.  Thus, the presumption of soundness does not apply to the Veteran's right knee disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The August 2015 VHA physician's opinion that the preexisting knee condition was not accelerated, increased, or aggravated by military service can be given probative value because it was supported by a thorough review and discussion of the pre-service, in-service, and post-service records.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The physician felt that the three months of active duty did not cause the later osteoarthritis, which developed over many years due to long term malalignment.  Service connection may not be granted because there was not an increase in the knee disability during service, and service did not otherwise aggravate the knee disability.  See 38 C.F.R. § 3.306.  


ORDER

Service connection for a left knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


